DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a specific gas concentration detection device” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-9 would be allowable if rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 10 is allowed.



The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 1 the combination of limitations requires both that “the inner preliminary pump electrode, the inner main pump electrode, the inner auxiliary pump electrode, and the 81measurement electrode each contain a noble metal having catalytic activity, . . .” and  that “at least one of the inner preliminary pump electrode and the inner main pump electrode contains no noble metal having a catalytic activity suppression ability, the catalytic activity suppression ability being an ability to suppress the catalytic activity of the noble metal having the catalytic activity from being exhibited to the specific gas, . . . .”  
	Applicant’s specification states,

    PNG
    media_image1.png
    347
    670
    media_image1.png
    Greyscale

and, from specification paragraph [0009],

    PNG
    media_image2.png
    226
    617
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    341
    601
    media_image3.png
    Greyscale


The closest prior art is Sakakibara et al. US 2016/0258897 A1 (hereafter “Sakakibara”) and Takahashi et al. US 2001/0023823 A1 (hereafter “Takahashi”)
Sakakibara discloses a gas sensor (see the title) comprising: 
an element body (101 – Figure 3) including an oxygen-ion-conductive solid electrolyte layer (6; paragraph [0029]), a measurement-object gas flow section (61; paragraph [0080]) being provided within the element body to allow a measurement-object gas to be introduced into the measurement-object gas flow section and flow through the measurement-object gas flow section (Figure 3 and paragraph [0080]); 
a main pump cell (21) that pumps oxygen from a first internal space (20) to adjust an oxygen concentration of the first internal space, the first internal space being provided in the measurement-object gas flow section (Figure 3 and paragraphs [0035], [0037], and [0040]); 
50) that pumps oxygen from a second internal space (40) to adjust an oxygen concentration of the second internal space, the second internal space being provided downstream of the first internal space in the measurement-object gas flow section (Figure 3 and paragraphs [0044] and [0045]); 
a measurement electrode (44) disposed on an inner peripheral 80surface of a measurement chamber, the measurement chamber being provided downstream of the second internal space in the measurement-object gas flow section (see Figure 3 and paragraph [0053]); 
a reference electrode (42) that is disposed within the element body and to which a reference gas is to be introduced, the reference gas serving as a reference for detecting a specific gas concentration in the measurement- object gas (Figure 3 and paragraph [0035]); 
a measurement voltage detection device (82) that detects a measurement voltage present between the reference electrode and the measurement electrode (Figure 1 and paragraph [0055]); and 
a specific gas concentration detection device that obtains, based on the measurement voltage, a detection value according to oxygen produced in the measurement chamber and, based on the detection value, detects the specific gas concentration in the measurement-object gas, the oxygen being oxygen derived from the specific gas (first note the rejection of this claim under 35 U.S.C.  112(b) above. The claimed specific gas concentration detection device is implied by the following

    PNG
    media_image4.png
    105
    297
    media_image4.png
    Greyscale
			
			
    PNG
    media_image5.png
    152
    306
    media_image5.png
    Greyscale


  ), wherein 
the main pump cell includes an inner main pump electrode (22) disposed in the first internal space (see the Abstract paragraph [0041], and Figure 3), 
the auxiliary pump cell includes an inner auxiliary pump electrode (51) disposed in the second internal space (see Figure 3, the Abstract, and paragraph [0046]), 
the inner preliminary pump electrode, the inner main pump electrode, the inner auxiliary pump electrode, and the 81measurement electrode each contain a noble metal having catalytic activity (note the following in Sakakibara

    PNG
    media_image6.png
    384
    372
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    438
    394
    media_image7.png
    Greyscale
),

the inner auxiliary pump electrode contains a noble metal (Au) having the catalytic activity suppression ability to suppress the catalytic activity of the noble metal (Pt) having the catalytic activity from being exhibited to the specific gas (NOx).  See Sakakibara paragraphs [0039], [0053], and [0073].   
 Although Sakakibara discloses a preliminary chamber (12), the preliminary chamber being provided upstream of the first internal space in the measurement-object gas flow section (Figure 3), Sakakibara does not disclose a preliminary pump cell that pumps oxygen into a preliminary chamber to prevent the measurement-object gas from reaching the first internal space in a state in which the measurement-object gas is a low-oxygen atmosphere.  
Takahashi discloses a gas sensor comprising: an element body including an oxygen-ion-conductive solid electrolyte layer, a measurement-object gas flow section being provided within the element body to allow a measurement-object gas to be introduced into the measurement-object gas flow section and flow through the measurement-object gas flow section.  See the title, Figure 1, and paragraphs [0050] and [0059].  Most especially, Takahashi discloses providing immediately after the introduction port (16a) for the measurement-object gas a preliminary pump cell (20) that pumps oxygen into a preliminary chamber to prevent the measurement-object gas from reaching the first internal space in a state in which the measurement-object gas is a low-oxygen atmosphere (see Figure 1 and paragraph [0053]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a preliminary pump cell immediately after the introduction port as 
				
    PNG
    media_image8.png
    297
    359
    media_image8.png
    Greyscale


				
    PNG
    media_image9.png
    324
    359
    media_image9.png
    Greyscale

 

    PNG
    media_image10.png
    777
    989
    media_image10.png
    Greyscale

 	
As for the inner preliminary pump electrode containing a noble metal having catalytic activity, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the inner preliminary pump electrode contain a noble metal having catalytic activity because as noted above Sakakibara already discloses having the inner main pump electrode and the inner auxiliary pump electrode 81each contain a noble metal having catalytic activity.  In other words, having the inner preliminary pump electrode contain a noble metal having catalytic activity would just be duplicating the other pump electrode compositions.  Moreover, it will be noted that 
However, in contrast to the invention of claim 1, Sakakibara as modified by Takahashi does not disclose “at least one of the inner preliminary pump electrode and the inner main pump electrode contains no noble metal having a catalytic activity suppression ability, the catalytic activity suppression ability being an ability to suppress the catalytic activity of the noble metal having the catalytic activity from being exhibited to the specific gas, . . . .”  In the gas sensor of Sakakibara as modified by Takahashi  both the inner pump electrodes and the outer pump electrodes contain a noble metal (Au) having a catalytic activity suppression ability, the catalytic activity suppression ability being an ability to suppress the catalytic activity of the noble metal (Pt) having the catalytic activity from being exhibited to the specific gas (NOx).  See Sakakibara paragraphs [0039], [0053], and [0073]. 
    
	b) claims 2-9 depend directly or indirectly from allowable claim 1.

c) in independent claim 10 the combination of limitations requires both that “the inner preliminary pump electrode, the inner main pump electrode, the inner auxiliary pump electrode, and the 81measurement electrode each contain a noble metal having catalytic activity, . . .” and  that “at least one of the inner preliminary 
The discussion above regarding the allowability of claim 1 also applies to claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             June 16, 2021